Hon. David N. Hilgendorff Office of Corporation Counsel Long Beach
You have requested our opinion, through a staff member, whether the Long Beach Housing Authority, created by Public Housing Law § 432, is subject to the New York State Building Construction Code and the City of Long Beach charter, local laws and ordinances. The City of Long Beach has adopted the New York State Building Construction Code.
As stated in an informal opinion of this office dated March 24, 1980, addressed to John J. Pettigrass, Corporation Counsel of the City of Auburn: "Upon adoption of the State Building Construction Code by a municipality it becomes the local building code".
Public Housing Law § 155 provides, in part:
  "All projects shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable in the municipality in which the project is situated. * * *"
The "projects" referred to include those of a Housing Authority.
In our opinion the Long Beach Housing Authority is subject to the New York State Building Construction Code which has been adopted by the City of Long Beach and is also subject to relevant provisions of the City of Long Beach charter, local laws and ordinances.